Luke, J.
George Perry was convicted of committing an assault and battery upon John Junior Clarke. According to the testimony of Clarke, Perry struck him a terrible blow on the face without any provocation whatever. The doctor who treated Clarke testified that his right cheek-bone was crushed and his upper right maxillary bone badly fractured; that the right side of his face looked flat and always Vonld be that way; and that he was of the opinion that the blow was struck with a “blackjack,” because the abrasion of the skin was so slight and the injury so serious. The defendant’s case, as made out' by himself and several witnesses, is that Clarke, without cause, called Perry a “damned liar” twice; that Perry never resented this language and tried to avoid a difficulty; and that it was only when Clarke called Perry a “God damned liar” and advanced upon him that Perry picked up a small stick and struck Clarke.
It is perfectly apparent that the evidence abundantly supports the verdict, and that the court properly overruled the motion for a new trial, based solely upon the usual general grounds.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.